ORDER

The opinion of the Court, issued as a slip opinion beginning on page 2273, and reported in the Federal Reporter at 209 F.3d 130, is amended as follows:
In the penultimate sentence of the penultimate paragraph, i.e., slip op. p. 2288, last line (209 F.3d at 139, right-hand column, line 3), a call for a new footnote 1 is added at the word “case”; the text of the new footnote 1 is as follows:
1. The writer and Judge Newman feel constrained by the precedential force of Matimak. Were the question open in this Circuit, both would rule that citizens of Bermuda and other British Dependent Territories are sufficiently subject to the sovereignty of the United Kingdom to sat*425isfy the alienage clause of the diversity statute, even though the U.K. might not regard them as U.K. subjects for all purposes of U.K. law.